—In a custody proceeding, the mother appeals from an order of the Family Court, Orange County (Bivona, J.), entered June 12, 1995, which granted custody of the infant child to the father. Justice Sullivan has been substituted for the late Justice Hart (see, 22 NYCRR 670.1 [c]).
Ordered that the order is affirmed, without costs or disbursements.
We find no basis for disturbing the trial court’s award of *466custody of the parties’ child to the father. In adjudicating custody and visitation rights, the most important factor to be considered is the best interests of the child (see, Eschbach v Eschbach, 56 NY2d 167). In determining the best interests of the child, the court must review the "totality of the circumstances” (Friederwitzer v Friederwitzer, 55 NY2d 89, 95). The court’s determination depends to a great extent upon its assessment of the credibility of the witnesses and upon the character, temperament, and sincerity of the parents. In matters of this nature, the findings of the court must be accorded the greatest respect (see, Eschbach v Eschbach, supra, at 173). These findings should not be disturbed unless they lack a sound and substantial basis in the record (see, Kuncman v Kuncman, 188 AD2d 517).
We find that the court considered the appropriate factors in determining what was in the best interests of the child, and that the court’s decision to award custody to the father had a sound and substantial basis in the record.
The appellant’s remaining contention is without merit. Miller, J. P., Sullivan, Altman and Krausman, JJ., concur.